DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2011/0056601, of record).
	As best depicted in Figure 1, Ebiko teaches a tire construction comprising a carcass 4, a bead core 5, a bead filler 6, and a tread 1, wherein (a) said bead filler has a preferable height H between 0.20 and 0.30 times a tire section height SH (Paragraph 11) and (b) a tread ground contact width GCW is between 0.60 and 0.70 times a tire section width SW (range is fully encompassed by claims) (Paragraph 9).  In terms of a tread radius, Ebiko broadly states that an average tread radius is between 0.70 and 0.90 times a tire outside diameter D (Paragraphs 9 and 41).  While Ebiko fails to expressly teach a tread radius between 600 mm and 1,700 mm, the above noted quantitative relationship suggests a wide variety of tread radii in accordance to the claimed invention.  For example, an exemplary tire construction of Ebiko has a tire outer diameter of approximately 777 mm (Paragraph 48- section width=265 mm, section height=185.5 mm, and rim diameter=16 inches).  This in turn suggests tread radii between approximately 544 mm and 700 mm (two-thirds of such a range satisfies the claimed invention).  It is further evident that any tire having an outer diameter greater than 
	Lastly, as detailed above, Ebiko states that a ratio H/SH is “preferably” between 0.20 and 0.30.  It is well taken that a reference may be relied upon for all that it would reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios less than 0.20 and greater than 0.3 and such encompasses the claimed ratios less than or equal to 18%.  It is further noted that Paragraph 41 describes the properties associated with the optimum or preferred ratio- a fair reading of Ebiko as a whole does not teach away from using ratios less than 20%.  It is emphasized that while ratios less than 20% are described as being difficult to secure driving stability (as a result of reduced rigidity), such can in fact be accomplished by adjusting additional tire structure.  For example, a composition demonstrating increased mechanical properties can be selected or additional bead reinforcing layers can be included, as is conventional in the tire industry.  These modifications, among a multitude of modifications, would result in increased rigidity and counter any decrease in rigidity due to smaller bread filler heights.  Again, the disclosure of reduced rigidity and driving stability are associated with ratios outside the preferred range- this does not teach away from ratios less than 20% but simply discloses what properties are affected by providing non-preferred ratios (sufficient rigidity can be provided and driving stability can be secured in an alternative manner- not exclusive to a bead filler height ratio).              

	Regarding claim 5, a carcass turnup end is depicted as being slightly radially beyond a bead filler height in Figure 1 and such suggests ratios between a turnup height and tire section height in accordance to the claimed invention.   
4.	Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko as applied in claim 1 above and further in view of Miyazaki (US 2014/0367009, of record). 
	As detailed above, Ebiko is directed to a tire construction comprising a tread, a carcass, a pair of sidewall portions, and a pair of bead portions.  While Ebiko is silent with respect to the sidewall thickness, the claimed thickness values are consistent with those that are commonly used in modern day tire constructions, as shown for example by Miyazaki (Paragraph 15).  It is emphasized that the claimed thickness range is consistent with well-known and conventional tire constructions, it being further noted that the claims are directed to absolute dimensions and tire dimensions, in general, are well recognized as being highly dependent on the intended use of the tire and ultimately the tire size.     
5.	Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (EP 2,628,612, of record) and further in view of Ebiko ‘601 and/or Ebiko (US 2013/0240107, newly cited).
As best depicted in Figure 1, Tanaka is directed to a tire construction comprising a carcass 6, a pair of belt layers 7a,7b, a pair of bead cores 4, a pair of sidewall portions 3, and a tread portion 2, wherein said tread portion has a tread radius TR as high as 800 mm (Paragraph 20).  Tanaka further teaches that tread width TW is between 80% and 90% of a tire section width YW (fully encompassed by claimed range).  It is further evident from Figure 1 that the tire of Tanaka includes a conventional bead filler or bead apex (no reference character provided- triangular component radially above bead core 5).  Tanaka, however is silent with respect to the specific radially extent of said bead filler (simply depicting it as being positioned in the lower sidewall region).
	The claimed quantitative relationship, however, is consistent with the common arrangement of bead filler components.  Ebiko ‘601 provides one example that illustrates the claimed quantitative relationship (Paragraph 41).  Ebiko ‘601 states that a ratio H/SH is “preferably” between 0.20 and 0.30.  It is well taken that a reference may be relied upon for all that it would reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios less than 0.20 and greater than 0.3 and such encompasses the claimed ratios less than or equal to 18%.  It is further noted that Paragraph 41 describes the properties associated with the optimum or preferred ratio- a fair reading of Ebiko ‘601 as a whole does not teach away from using ratios less than 20%.  It is emphasized that while ratios less than 20% are described as being difficult to secure driving stability (as a result of reduced rigidity), such can in fact be accomplished by adjusting additional tire structure.  For example, a composition demonstrating increased mechanical properties can be selected or 
	Regarding claim 3, Tanaka teaches an exemplary tire construction having an aspect ratio of 65% (Paragraph 31).  A fair reading of Tanaka suggests that such an aspect ratio is in fact exemplary- one of ordinary skill in the art at the time of the invention would have found it obvious to us any number of similar aspect rations, it being well recognized that a tire disclosure is not limited to a single aspect ratio.  The claimed aspect ratios correspond with those that are commonly used in the tire industry and as noted above, the claimed ratios are extremely close to the exemplary ratio of Tanaka.   
Regarding claims 3 and 7, thickness t can be as small as 1.5 mm and as large as 8 mm (Paragraph 29).  It is evident that a sidewall thickness distance is smaller at a maximum section width due to the presence of a carcass turnup portion.  One of ordinary skill in the art at the time of the invention would have found it obvious to form thickness values between 1 and 4 mm at a maximum section width position given such a general disclosure.
.
6.	Claims 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko ‘607, and Ebiko ‘107 as applied in claim 1 above and further in view of JP 6269306 (of record).	 
As detailed above, Tanaka is directed to a tire construction comprising a tread having a radius of curvature as high as 800 mm.  Additionally, a thickness at the shoulder portion appears to be less than a thickness at the tire centerline due to, at a minimum, the presence of an additional belt ply in respective shoulder regions.  While an exact ratio between respective thickness values is not provided, the claimed ratio of at least 1 is consistent with common tire constructions, as shown for example by JP ‘306.  More particularly, JP ‘306 suggests a ratio Dcc/De between 1.03 and 1.20 (Paragraph 10).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a ratio in the tire of Tanaka as it is consistent with conventional tire design and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
Lastly, regarding claim 4, a ratio between 2% and 10% is extremely broad and is consistent with the general relationship between thickness values at the shoulder portion and overall tire section heights.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
Regarding claim 9, the claimed carcass turnup heights are consistent with those that are conventionally used in modern day tore constructions.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko ‘607, and Ebiko ‘107 as applied in claim 1 above and further in view of Turvey (US 2008/0196812, of record).
	As detailed above, Tanaka is directed to a tire construction comprising a bead core 5.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Tanaka is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Tanaka, in view of Turvey, for the benefits detailed above.   
8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko ‘607, and Ebiko ‘107, and JP ‘306 as applied in claim 9 above and further in view of Turvey.
	As detailed above, Tanaka is directed to a tire construction comprising a bead core 5.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Tanaka is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing .  
Response to Arguments
9.	Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that Ebiko is explicit that the ratio should not be less than 20% in order to avoid reduction of rigidity and steering stability.  This argument has been addressed in the rejections above.  Ebiko ‘107 has been further provided to evidence the common use of bead filler ratios in accordance to the claimed invention. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 19, 2022